DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 states the limitations of claim 8, it is redundant to claim dependency to claim 8 on claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The examiner will interpret claim 8 to be dependent on claim 7 for examination purposes. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 & 7-9 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by ERIKSON (US 2170589 A).
For claim 1; ERIKSON discloses an insect barrier assembly for positioning around a trunk of a tree to inhibit crawling insects from climbing the trunk, said assembly comprising: 
a pair of first shells each being removably attached together to form a closed ring (figs. 1-3 and columns 1-2; lines 53-9 & column 3; lines 4-28) wherein each said first shells is configured to be positioned around a trunk of a tree (fig. 1 and column 1; lines 1-11), 
each of said first shells being concavely hollow (columns 2-3; lines 50-3) thereby facilitating each of said first shells to be fillable with water wherein said first shells are configured to inhibit crawling insects from crossing said first shells and subsequently climbing the trunk of the tree (column 1; lines 1-11); and 
a pair of second shells (column 3; lines 4-13) each being removably attached together to form a closed ring (fig. 1 and column 3; 4-13) wherein each said second shells is configured to be positioned around the trunk of the tree (column 1; lines 1-16).
For claim 2; ERIKSON teaches all limitations as stated above.
ERIKSON further discloses wherein each of said first shells has a first end (Annotated fig. 2; Green), a second end (Annotated fig. 2; Pink) and an outer surface extending therebetween (Annotated fig. 2), 
each of said first shells having a front edge (Annotated fig. 2; Orange) and a back edge (Annotated fig. 2; Purple) each extending between said first end and said second end (Annotated fig. 2), 
each of said first shells being curved between said first end and said second end such that each of said first shells forms a semi-circle (figs. 1 & 2).

    PNG
    media_image1.png
    264
    316
    media_image1.png
    Greyscale

Annotated figure 2
For claim 3; ERIKSON teaches all limitations as stated above.
ERIKSON further discloses wherein said outer surface has top side (fig. 3; surface where (10) is located), 
said top side of said outer surface of each of said first shells being concavely arcuate between said front edge and said back edge (fig. 3), 
each of said first end and said second end of each of said first shells abutting each other to form said closed ring thereby facilitating said first shells to be positioned around the trunk of the tree (figs. 1 & 2).
For claim 4; ERIKSON teaches all limitations as stated above.
ERIKSON further discloses a pair of first receivers ((8) and column 2; lines 26-39), 
each of said first receivers being coupled to said first end of a respective one of said first shells (column 2; lines 26-39).
For claim 7; ERIKSON teaches all limitations as stated above.
ERIKSON further discloses wherein each of said second shells has a primary end (Annotated fig. 2; Green), a secondary end (Annotated fig. 2; Pink) and an outside surface extending therebetween (Annotated fig. 2), 
each of said second shells having a front edge (Annotated fig. 2; Purple) and a back edge (Annotated fig. 2; Orange) each extending between said primary end and said secondary end (Annotated fig. 2), 
each of said second shells being curved between said primary end and said secondary end such that each of said second shells forms a semi-circle (figs. 1 & 2).
For claim 8; ERIKSON teaches all limitations as stated above.
ERIKSON further discloses wherein said outside surface has top side (fig. 3; where the point is), 
said top side of said outside surface of each of said second shells being convexly arcuate between said front edge and said back edge of said second shells (fig. 1 & 3), 
each of said primary end and said secondary end of each of said second shells abutting each other to form said closed ring thereby facilitating said second shells to be positioned around the trunk of the tree having each of said second shells being positioned above said pair of first shells (figs. 1 & 2).
For claim 9; ERIKSON teaches all limitations as stated above.
ERIKSON further discloses a pair of first receivers ((8) and column 2; lines 26-39); and 
a pair of second receivers ((13) and column 3; lines 4-13), 
each of said second receivers being coupled to said primary end of a respective one of said second shells (figs. 1-3 and column 3; lines 4-13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ERIKSON as applied to claim 4 above, and further in view of HENDERSON (US 0619409 A).
For claim 5; ERIKSON teaches all limitations as stated above.
ERIKSON further discloses a pair of first ratchets (10), 
each of said first ratchets being coupled to said second end of a respective one of said first shells (figs. 2 & 3 and column 2; lines 26-39), 
each of said first ratchets having a distal end (Annotated fig. 3; Purple arrow) with respect to said second end of said respective first shell (fig. 3 and column 2; lines 26-39), 
each of said first ratchets having a plurality of teeth extending between said distal end and said second end of said respective first shell (column 2; lines 26-39), 
each of said first receivers insertably receiving a respective one of said first ratchets such that a respective one of said teeth on each of said first ratchets engages a respective first receiver (fig. 3 and column 2; lines 26-39) thereby facilitating said closed ring formed by said first shells wherein said first shells are configured to accommodate a variety of sizes of trunks (figs. 2 & 3).

    PNG
    media_image2.png
    202
    203
    media_image2.png
    Greyscale

Annotated figure 3
ERIKSON does not disclose an adjustable diameter.
However, HENDERSON does disclose a mechanism that allows for an adjustable diameter with a pin and multiple receiver slots ((C) and page 1; lines 72-84).
The only distinction between the prior art and the claimed invention is that the prior art does not incorparate a mechanism to adjust the diameter of the ring. A person of ordinary skill in the art would have had the concept of creating an adjustable protective tree band, given the tree protective device taught by ERIKSON wherein the invention is directed to not interfering with the growth of the tree (ERIKSON, column 1; lines 18-23) and the similar device from HENDERSON which discloses the adjustable pin mechanism directed toward adjusting for allowing natural tree growth (HENDERSON, page 1; lines 72-84), such that the ratcheting bolts from ERIKSON may be modified so that the band is capable of being adjusted into another receiving slot taught in HENDERSON according to the diameter of the tree. The examiner asserts no inventive effort would have been required for this concept before the effective filling date. Furthermore, the resulting modified apparatus would be improved in the same way as taught by HENDERSON (page 1; lines 72-84). Even in the context of a combined apparatus the features of ERIKSON and HENDERSON would function as originally intended, both references as well as the instant disclose barriers for crawling insects that contain mean to protect the tree itself from the product, the adjustable nature or lack thereof will not interfere with the original scope of the prior art.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tree protective device taught by ERIKSON with the known technique from the similar device from HENDERSON to yield the result of an adjustable protective tree band. See MPEP 2143 I. (C) & (G).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ERIKSON as applied to claim 2 above, and further in view of HIBBARD (US 1579534 A).
For claim 6; ERIKSON teaches all limitations as stated above.
ERIKSON further discloses a pair of first cushions (16), 
each of said first cushions being coupled to a respective one of said first shells (fig. 1), 
each of said first cushions being aligned with said front edge of said respective first shell (Annotated fig. 2 and (16)),
wherein each of said first cushions extending between said first end and said second end of said respective first shell (figs. 1 & 2).
ERIKSON does not disclose the cushions configured to abut the trunk of the tree when said first shells are positioned around the trunk of the tree.
However, HIBBARD does teach a cushion is configured to abut the trunk of the tree when said first shells are positioned around the trunk of the tree ((2) and page 1; lines 98-104).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose the cushions contacting the tree trunk. A person of ordinary skill in the art would have had the concept of having the tree protective barrier with a cushion that contacts the tree trunk before the effective filling date. The combined barrier would yield predictable results of protecting the tree trunk, given that ERIKSON teaches an insect barrier with a cushion and a gap of space from the trunk (fig. 1 (1) (15) (16)) and HIBBARD teaches the same cushion of space that is filled in with a physical cushion as to allows the tree to grow and expand (page 1; lines 98-104). Therefore, the examiner asserts it would have been obvious to one of ordinary skill in the art based on the references above that the combination would not require an inventive effort and would not impact the functionality of any originally filled invention. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the insect barrier of ERIKSON with the cushion from HIBBARD in order to yield predictable results. See MPEP 2143 I. (A) & (G).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ERIKSON as applied to claim 7 above, and further in view of HIBBARD.
For claim 11; ERIKSON teaches all limitations as stated above.
ERIKSON further discloses a pair of first cushions (16).
ERIKSON does not disclose a second cushion.
However, HIBBARD does disclose a cushion (2), 
wherein said cushion is coupled to the respective shells (fig. 1),
said cushion being aligned with the front edge, nearest to the trunk, of the shell (fig. 1),
wherein the cushion is configured to abut the trunk of the tree when said shells are positioned around the trunk of the tree ((2) and page 1; lines 98-104), and
such that the cushion expands the entire circumference of the inside of the barrier (fig. 1).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a second cushion contacting the tree trunk. A person of ordinary skill in the art would have had the concept of having the tree protective barrier with a cushion that contacts the tree trunk before the effective filling date. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the singular cushion/bank into separate sections, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. The combined barrier would yield predictable results of protecting the tree trunk, given that ERIKSON teaches an insect barrier with a cushion and a gap of space from the trunk (fig. 1 (1) (15) (16)) and HIBBARD teaches the same cushion of space that is filled in with a physical cushion as to allows the tree to grow and expand (page 1; lines 98-104). Therefore, the examiner asserts it would have been obvious to one of ordinary skill in the art based on the references above that the combination would not require an inventive effort and would not impact the functionality of any originally filled invention.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the insect barrier of ERIKSON with the cushion from HIBBARD in order to yield predictable results. See MPEP 2143 I. (A).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ERIKSON as applied to claim 9 above, and further in view of HENDERSON.
For claim 10; ERIKSON further discloses a pair of first ratchets (10), 
each of said first ratchets being coupled to said second end of a respective one of said first shells (figs. 2 & 3 and column 2; lines 26-39), 
each of said first ratchets having a distal end (Annotated fig. 3; Purple arrow) with respect to said second end of said respective first shell (fig. 3 and column 2; lines 26-39), 
each of said first ratchets having a plurality of teeth extending between said distal end and said second end of said respective first shell (column 2; lines 26-39), 
each of said first receivers insertably receiving a respective one of said first ratchets such that a respective one of said teeth on each of said first ratchets engages a respective first receiver (fig. 3 and column 2; lines 26-39) thereby facilitating said closed ring formed by said first shells wherein said first shells are configured to accommodate a variety of sizes of trunks (figs. 2 & 3).

    PNG
    media_image2.png
    202
    203
    media_image2.png
    Greyscale

Annotated figure 3
ERIKSON does not disclose an adjustable diameter nor a second ratchet.
However, HENDERSON does disclose a mechanism that allows for an adjustable diameter with a pin and multiple receiver slots ((C) and page 1; lines 72-84).
The only distinction between the prior art and the claimed invention is that the prior art does not incorparate a mechanism to adjust the diameter of the ring or a second ratchet. A person of ordinary skill in the art would have had the concept of creating an adjustable protective tree band, given the tree protective device taught by ERIKSON wherein the invention is directed to not interfering with the growth of the tree (ERIKSON, column 1; lines 18-23) and the similar device from HENDERSON which discloses the adjustable pin mechanism directed toward adjusting for allowing natural tree growth (HENDERSON, page 1; lines 72-84), such that the ratcheting bolts from ERIKSON may be modified so that the band is capable of being adjusted into another receiving slot taught in HENDERSON according to the diameter of the tree. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the ratcheting bolt mechanism used on the trough since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The examiner asserts no inventive effort would have been required for this concept, nor the duplication of it before the effective filling date. Furthermore, the resulting modified apparatus would be improved in the same way as taught by HENDERSON (page 1; lines 72-84). Even in the context of a combined apparatus the features of ERIKSON and HENDERSON would function as originally intended, both references as well as the instant disclose barriers for crawling insects that contain mean to protect the tree itself from the product, the adjustable nature or lack thereof will not interfere with the original scope of the prior art. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tree protective device taught by ERIKSON with the known technique from the similar device from HENDERSON to yield the result of an adjustable protective tree band. See MPEP 2143 I. (C) & (G).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ERIKSON in view of HENDERSON and HIBBARD.
For claim 12; ERIKSON discloses an insect barrier assembly for positioning around a trunk of a tree to inhibit crawling insects from climbing the trunk, said assembly comprising: 
a pair of first shells (2) each being removably attached together to form a closed ring  (figs. 1-3 and columns 1-2; lines 53-9 & column 3; lines 4-28) wherein each said first shells is configured to be positioned around a trunk of a tree (fig. 1 and column 1; lines 1-11), 
each of said first shells being concavely hollow (columns 2-3; lines 50-3) thereby facilitating each of said first shells to be fillable with water wherein said first shells are configured to inhibit crawling insects from crossing said first shells and subsequently climbing the trunk of the tree (column 1; lines 1-11), 
wherein each of said first shells has a first end (Annotated fig. 2; Green), a second end (Annotated fig. 2; Pink) and an outer surface extending therebetween (Annotated fig. 2), 
each of said first shells having a front edge (Annotated fig. 2; Orange) and a back edge (Annotated fig. 2; Purple) each extending between said first end and said second end (Annotated fig. 2), 
each of said first shells being curved between said first end and said second end such that each of said first shells forms a semi-circle (figs. 1 & 2), 
said outer surface has top side (fig. 3; surface where (10) is located), 
said top side of said outer surface of each of said first shells being concavely arcuate between said front edge and said back edge (fig. 3), 
each of said first end and said second end of each of said first shells abutting each other to form said closed ring thereby facilitating said first shells to be positioned around the trunk of the tree (figs. 1 & 2); 
a pair of first receivers ((8) and column 2; lines 26-39), 
each of said first receivers being coupled to said first end of a respective one of said first shells (column 2; lines 26-39); 
discloses a pair of first ratchets (10), 
each of said first ratchets being coupled to said second end of a respective one of said first shells (figs. 2 & 3 and column 2; lines 26-39), 
each of said first ratchets having a distal end (Annotated fig. 3; Purple arrow) with respect to said second end of said respective first shell (fig. 3 and column 2; lines 26-39), 
each of said first ratchets having a plurality of teeth extending between said distal end and said second end of said respective first shell (column 2; lines 26-39), 
each of said first receivers insertably receiving a respective one of said first ratchets such that a respective one of said teeth on each of said first ratchets engages a respective first receiver (fig. 3 and column 2; lines 26-39) thereby facilitating said closed ring formed by said first shells wherein said first shells are configured to accommodate a variety of sizes of trunks (figs. 2 & 3)
a pair of first cushions ((16) lower), 
each of said first cushions being coupled to a respective one of said first shells (fig. 1), 
each of said first cushions being aligned with said front edge of said respective first shell (Annotated fig. 2 and (16) lower)
each of said first cushions extending between said first end and said second end of said respective first shell (figs. 1 & 2); 
a pair of second shells (column 3; lines 4-13) each being removably attached together to form a closed ring (fig. 1 and column 3; 4-13) wherein each said second shells is configured to be positioned around the trunk of the tree (column 1; lines 1-16),
each of said second shells has a primary end (Annotated fig. 2; Green), a secondary end (Annotated fig. 2; Pink) and an outside surface extending therebetween (Annotated fig. 2), 
each of said second shells having a front edge (Annotated fig. 2; Purple) and a back edge (Annotated fig. 2; Orange) each extending between said primary end and said secondary end (Annotated fig. 2), 
each of said second shells being curved between said primary end and said secondary end such that each of said second shells forms a semi-circle (figs. 1 & 2), 
each of said second shells has a primary end (Annotated fig. 2; Green), a secondary end (Annotated fig. 2; Pink) and an outside surface extending therebetween (Annotated fig. 2), 
each of said second shells having a front edge (Annotated fig. 2; Purple) and a back edge (Annotated fig. 2; Orange) each extending between said primary end and said secondary end (Annotated fig. 2), 
each of said second shells being curved between said primary end and 
said secondary end such that each of said second shells forms a semi-circle (figs. 1 & 2); 
a pair of second receivers ((13) and column 3; lines 4-13), 
each of said second receivers being coupled to said primary end of a respective one of said second shells (figs. 1-3 and column 3; lines 4-13); 
a pair of second cushions (16; upper), 
each of said second cushions being coupled to a respective one of said second shells (fig. 1), 
each of said second cushions being aligned with said front edge of said respective second shell (Annotated fig. 2 and figs. 1-2), 
each of said second cushions extending between said primary end and said secondary end of said respective second shell (figs. 1-2).
ERIKSON does not disclose a pair of second ratchets, an adjustable diameter, said first cushions configured to abut the trunk of the tree, and said second cushions is configured to abut the trunk of the tree when said second shells are positioned around the trunk of the tree.
 However, HENDERSON does disclose a mechanism that allows for an adjustable diameter with a pin and multiple receiver slots ((C) and page 1; lines 72-84).
However, HENDERSON does disclose a mechanism that allows for an adjustable diameter with a pin and multiple receiver slots ((C) and page 1; lines 72-84).
The only distinction between the prior art and the claimed invention is that the prior art does not incorparate a mechanism to adjust the diameter of the ring or a second ratchet. A person of ordinary skill in the art would have had the concept of creating an adjustable protective tree band, given the tree protective device taught by ERIKSON wherein the invention is directed to not interfering with the growth of the tree (ERIKSON, column 1; lines 18-23) and the similar device from HENDERSON which discloses the adjustable pin mechanism directed toward adjusting for allowing natural tree growth (HENDERSON, page 1; lines 72-84), such that the ratcheting bolts from ERIKSON may be modified so that the band is capable of being adjusted into another receiving slot taught in HENDERSON according to the diameter of the tree. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the ratcheting bolt mechanism and the adjustable pin mechanism used on the trough since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The examiner asserts no inventive effort would have been required for this concept, nor the duplication of it before the effective filling date. Furthermore, the resulting modified apparatus would be improved in the same way as taught by HENDERSON (page 1; lines 72-84). Even in the context of a combined apparatus the features of ERIKSON and HENDERSON would function as originally intended, both references as well as the instant disclose barriers for crawling insects that contain mean to protect the tree itself from the product, the adjustable nature or lack thereof will not interfere with the original scope of the prior art. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tree protective device taught by ERIKSON with the known technique from the similar device from HENDERSON to yield the result of an adjustable protective tree band. See MPEP 2143 I. (C) & (G).
The combination of ERIKSON and HENDERSON does not disclose said first cushions configured to abut the trunk of the tree and said second cushions is configured to abut the trunk of the tree when said second shells are positioned around the trunk of the tree.
However, HIBBARD does disclose a cushion (2), 
wherein said cushion is coupled to the respective shells (fig. 1),
said cushion being aligned with the front edge, nearest to the trunk, of the shell (fig. 1),
wherein the cushion is configured to abut the trunk of the tree when said shells are positioned around the trunk of the tree ((2) and page 1; lines 98-104), and
such that the cushion expands the entire circumference of the inside of the barrier (fig. 1).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a second cushion contacting the tree trunk. A person of ordinary skill in the art would have had the concept of having the tree protective barrier with a cushion that contacts the tree trunk before the effective filling date. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the singular cushion/bank into separate sections, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. The combined barrier would yield predictable results of protecting the tree trunk, given that ERIKSON teaches an insect barrier with a cushion and a gap of space from the trunk (fig. 1 (1) (15) (16)) and HIBBARD teaches the same cushion of space that is filled in with a physical cushion as to allows the tree to grow and expand (page 1; lines 98-104). Therefore, the examiner asserts it would have been obvious to one of ordinary skill in the art based on the references above that the combination would not require an inventive effort and would not impact the functionality of any originally filled invention.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the insect barrier of ERIKSON with the cushion from HIBBARD in order to yield predictable results. See MPEP 2143 I. (A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642